DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:
Please change the recitation of “the liquid discharging device” to “a liquid discharging device” on line 1 of the claim so as to correct a minor antecedent basis issue; and
At the end of the preamble, please remove the “control unit” language, since the claim itself is directed towards the “control device.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumai et al. (US 2016/0089900 A1) in view of Holtman (US 2006/0114302 A1).
Regarding claims 1 and 7:
	Kumai et al. disclose a liquid discharging device comprising:
	a housing (unreferenced housing for ejecting unit 3: Fig. 1);
	a transporting unit (at least rollers 23-24) disposed inside the housing (Fig. 1) and configured to transport a medium placed outside the housing (paragraph 31);
	a discharging unit (ejecting unit 3) configured to discharge liquid to the medium transported by the transporting unit (paragraphs 28, 31);
	a pre-heater (second heater 72) configured to heat the medium upstream, in a transport direction of the medium, from a position at which the liquid is discharged by the discharging unit (paragraph 34 & Fig. 1);
	an after-heater (first heater 71) configured to heat the medium downstream, in the transport direction, from a position at which the liquid is discharged by the discharging unit (paragraph 33 & Fig. 1),
	wherein the medium is applied with a tension between a portion that contacts with the transporting unit upstream, in the transport direction, from the position at which the liquid is discharged by the discharging unit, and a portion located downstream from the after-heater in the transport direction (paragraph 29 & Fig. 1).
Kumai et al. do not expressly disclose that the liquid discharging device comprises a detector configured to detect humidity outside the housing, and thus does not disclose that a control unit is configured to control the pre-heater based on the humidity detected.
	However, Holtman discloses a liquid discharging device comprising a pre-heater (heater 60) configured to heat a medium upstream, in a transport direction of the medium, from a position at which liquid is discharged by a discharging unit (paragraph 23 & Fig. 1), and a detector (at least humidity sensor 64) configured to detect ambient humidity (paragraph 24), wherein a control unit (electronic control system 62) is configured to control the pre-heater based on the humidity detected (paragraph 24).  Holtman teaches that such a configuration is able to suppress cockling (paragraph 7).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a detector for detecting humidity outside Kumai et al.’s housing, as well as the relevant controls, so as to enable ambient humidity detection and cockling suppression, as taught by Holtman.
Regarding claim 2:
	Kumai et al.’s modified device comprises all the limitations of claim 1, and Holtman also discloses that the control unit sets an output of the pre-heater when the humidity is a second humidity (“humidity is high”) to be greater than an output of the pre-heater when the humidity is a first humidity (“humidity is low”), wherein the second humidity is higher than the first humidity (paragraph 24).
Regarding claim 5:
	Kumai et al.’s modified device comprises all the limitations of claim 1, and Kumai et al. also disclose that a region, of the medium, heated by the pre-heater in the transport direction is located outside the housing (Fig. 1).

s 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumai et al. as modified by Holtman, as applied to claim 1 above, and further in view of Sasaki (US 2018/0333971 A1).
Regarding claim 3:
	Kumai et al.’s modified device comprises all the limitations of claim 1, and Holtman also discloses that the control unit is configured to control the pre-heater based on the relative humidity (paragraph 24: the control thresholds are given in terms of “RH”).
Kumai et al.’s modified device does not expressly disclose that the detector is also configured to detect a temperature outside the housing.
	However, Saski discloses a liquid discharging device comprising a detector (sensors 83, 84) configured to detect a humidity and a temperature outside the housing (paragraph 30),
	wherein the humidity detected by the detector is a relative humidity (paragraph 69), and
	wherein a control unit (controller 90) is configured to perform controls based on the relative humidity and the temperature that are detected by the detector (paragraph 69 & Fig. 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate both humidity and temperature detection outside the housing, as taught by Saski, for the purpose of enabling the relative humidity controls taught by Kumai et al.
Regarding claim 4:
	Kumai et al.’s modified device comprises all the limitations of claim 1, but does not expressly comprise a detector that detects absolute humidity.
	However, Saski teaches the equivalence between controls based on relative humidity and absolute humidity (paragraph 69).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to adjust Kumai et al.’s modified device so as to detect absolute humidity.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumai et al. as modified by Holtman, as applied to claim 1 above, and further in view of Lutz (US 2011/0122185 A1).
Regarding claim 8:
	Kumai et al.’s modified device comprises all the limitations of claim 1, and Holtman also discloses that the control unit is configured to:
	observe a state variable including the humidity (paragraph 24); and
	control the pre-heater based on a relationship condition between a state variable including humidity and medium floating (between humidity and cockling: paragraphs 4, 9-14).
	Kumai et al.’s modified device does not expressly comprise a control unit configured to acquire medium floating data related to an occurrence of medium floating and learn the relationship condition associated with the medium floating of the medium according to a training data set that is created based on the combination of the state variable and the medium floating data.
	However, Lutz discloses a liquid discharging device comprising a control unit (11) that observes a state variable (“measurement parameter”), acquires a related variable (“control parameter”), and learns a condition (“functional relationship”) associated with the related variable according to a training data set that is created based on the combination of the state variable and the related variable, wherein the control unit performs controls based on the learned condition so as to provide rapid optimization of the control process (paragraphs 34-35).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize a self-learning algorithm, such as that taught by Lutz, for correlating the humidity and pre-heater controls in Kumai et al., so as to provide rapid optimization of the pre-heating control process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tasaki et al. (US 4933684) disclose a liquid discharging device comprising a pre-heater (52), an after-heater (51), a detector (30 / 40) that detects a humidity inside/outside a printer housing (Figs. 2, 23), and a control unit (Fig. 17), wherein the control unit controls the pre-heater based on the humidity detected by the detector (col. 3, lines 16-38 & col. 19, lines 1-30).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853